DISSENTING OPINION OP
MR. JUSTICE DEL TORO.
I cannot agree entirely with the opinion nor with the *836decision of the majority of the Justices of this Supreme Court.
It is perfectly clear to me that the attitude assumed towards the District Court of Guayama by the attorney applying for this writ constitutes contempt of court. The case was one of election contest. Many attorneys appeared in defense of the interests of both parties. The direction of the case was naturally difficult. For the sake of justice and in behalf of the prestige of the court and of the attorneys postulating therein and who formed part of the same, the judge, in the discharge of his duties, was not only obliged to decide in accordance with law such questions as might arise, but was also obliged to maintain and insure order and urbanity during the course of the argument.
If we consider all these circumstances we shall have to conclude that when the Judge of the District Court of Gua-yama called the attention of the attorney who applies for this writ to the words uttered by him in referring to two of the attorneys for the opposing parties who had testified as witnesses, the judge acted rightly and with the clear intention of preventing a conflict entirely unnecessary.
If we analyze later occurrences, the argument which took place between said applicant and the judge of the district court, the insistence of the judge on the withdrawal of the statements without dishonor to the attorney who made them, the attitude of said attorney, and the final order of the court and disobedience thereof, we cannot see that any other conclusion can be reached but that the applicant placed himself in a position of frank, open, and insistent disobedience to an order of the court made in the exercise of the power conferred upon it by law, and in the discharge of the duties imposed upon it thereby.
However, the power of the district court to remove the applicant from the direction of the principal action does not appear to me clear.
The Legislative Assembly of Porto Rico has determined *837the penalties that may be imposed upon persons guilty of contempt. Such penalties, fine, or imprisonment are sufficient to guarantee the proper operation of the courts, and they should abide by the same.
Moreover, to remove the applicant from the direction of the action in question would be equivalent to his direct suspension from the practice of -his profession, in a certain case at least, and the power to suspend or disbar attorneys is reserved by law to the Supreme Court of Porto Eico.
In virtue whereof I am of the opinion that that part of the orders made by the District Court of Guayama decreeing that the applicant, Cayetano Coll, be removed from the direction of the action of election contest brought by Genaro Cautiño et al. v. José Muñoz Vázquez et al. was in excess of its jurisdiction and should be annulled.